UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-49687 CHINA HGS REAL ESTATE INC. (Name of small business issuer in its charter) Florida 33-0961490 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 6 Xinghan Road, 19th Floor, Hanzhong City
